USDC IN/ND case 3:19-cv-00019-DRL-MGG document 15 filed 08/10/20 page 1 of 5


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 ROBERT A. WALCHLE, JR.,

                          Petitioner,

         v.                                                 CAUSE NO. 3:19-CV-19-DRL-MGG

 WARDEN,

                          Respondent.

                                         OPINION & ORDER

        Robert A. Walchle, Jr., a prisoner without a lawyer, filed a habeas corpus petition challenging

his 2016 battery conviction in Allen County. For the following reasons, the court denies the petition.

                                           BACKGROUND

        The court must presume the facts set forth by the state courts are correct. 28 U.S.C. §

2254(e)(1). Mr. Walchle has the burden to rebut this presumption with clear and convincing evidence.

Id. On December 7, 2015, Mr. Walchle battered his wife, Christine Walchle, causing her bodily injury.

Walchle v. State, 86 N.E.3d 228 (Table), 2017 WL 1882540, 1 (Ind. Ct. App. 2017). He had twice before

been convicted of battering his wife. Id. In April 2016, the state charged Mr. Walchle with Level 5

felony battery and Level 6 felony domestic battery. Id. He subsequently pleaded guilty as charged, and

was sentenced to a five-year term of incarceration. Id.

        On direct appeal, he argued “that his five-year sentence [was] illegal because his actions did

not amount to a Level 5 felony at the time they were committed.” Id. The Indiana Court of Appeals

understood this argument to be “more appropriately framed as a challenge to his conviction for Level

5 felony battery.” Id. Because he had knowingly and voluntarily pleaded guilty to the charge, under

state law he was barred from challenging his conviction on direct appeal. Id. (citing Collins v. State, 817

N.E.2d 230, 231 (Ind. 2004)). The court further held that his five-year sentence was within the
USDC IN/ND case 3:19-cv-00019-DRL-MGG document 15 filed 08/10/20 page 2 of 5


statutory range for a level 5 felony. Id. at 1-2. The court affirmed his conviction and sentence in all

respects. Id. at 2. He sought transfer to the Indiana Supreme Court, but his petition was denied.

        He then filed this federal petition (ECF 3). He raises one claim: that the “trial court abused its

statutory authority and pronounced an illegal sentence of battery instead of domestic.”

                                             DISCUSSION

        Mr. Walchle’s petition is governed by the provisions of the Anti-Terrorism and Effective

Death Penalty Act of 1996 (AEDPA). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The AEDPA

allows a district court to issue a writ of habeas corpus on behalf of a person in custody pursuant to a

state court judgment “only on the ground that he is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C. § 2254(a). The court can grant an application for habeas

relief if it meets the stringent requirements of 28 U.S.C. § 2254(d), set forth as follows:

                An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any claim
        that was adjudicated on the merits in State court proceedings unless the adjudication
        of the claim—
                (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court of
        the United States; or
                (2) resulted in a decision that was based on an unreasonable determination of
        the facts in light of the evidence presented in the State court proceeding.

        This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959 F.3d 819, 832

(7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is not enough for a petitioner

to show the state court’s application of federal law was incorrect; rather, he must show the application

was unreasonable, which is a ‘substantially higher threshold.’” Hoglund, 959 F.3d at 832 (quoting Schriro

v. Landrigan, 550 U.S. 465, 473 (2007)). “A petitioner must show that the state court’s ruling on the

claim being presented in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fair-minded disagreement.”




                                                     2
USDC IN/ND case 3:19-cv-00019-DRL-MGG document 15 filed 08/10/20 page 3 of 5


Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). A state court’s decision can be a reasonable

application of Supreme Court precedent even if this court would reach a different conclusion. Id.

        Before considering the merits of a habeas petition, the court must ensure that the petitioner

has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A); Hoglund, 959 F.3d at 832.

The exhaustion requirement is premised on a recognition that the state courts must be given the first

opportunity to address and correct violations of their prisoner’s federal rights. Davila v. Davis, 137 S.

Ct. 2058, 2064 (2017); O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)). For that opportunity to be

meaningful, the petitioner must fairly present his constitutional claim in one complete round of state

review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526 U.S. at 845. This includes seeking

discretionary review in the state court of last resort. Boerckel, 526 U.S. at 848. The companion

procedural default doctrine, also rooted in comity concerns, precludes a federal court from reaching

the merits of a claim when (1) the claim was presented to the state courts and was denied on the basis

of an adequate and independent state procedural ground, or (2) the claim was not presented to the

state courts and it is clear those courts would now find the claim procedurally barred under state law.

Davila, 137 S. Ct. at 2064; Coleman v. Thompson, 501 U.S. 722, 735 (1991).

        The respondent argues that Mr. Walchle’s claim is procedurally defaulted because the state

court denied it on an adequate and independent state procedural ground. The court agrees. The

Indiana Court of Appeals declined to consider the merits of Mr. Walchle’s claim regarding the

“illegality” of his conviction because, under state law, defendants cannot plead guilty and then

challenge their conviction on direct appeal.1 See Collins, 817 N.E.2d at 231 (“A person who pleads

guilty is not permitted to challenge the propriety of that conviction on direct appeal.”). This rule is



1 Rather, under state law, the appropriate vehicle for raising such a claim is a post-conviction petition. Reynolds,
2020 WL 3394745, at *2. Here, Mr. Walchle did not pursue state post-conviction relief. He indicates in his
petition that he filed a state post-conviction petition in 2017, but then voluntarily withdrew it before it was
resolved in the trial court (see ECF 3 at 2).


                                                         3
USDC IN/ND case 3:19-cv-00019-DRL-MGG document 15 filed 08/10/20 page 4 of 5


well settled and regularly applied by Indiana courts. See id.; Tumulty v. State, 666 N.E.2d 394 (Ind. 1996)

(“One consequence of pleading guilty is restriction of the ability to challenge the conviction on direct

appeal”); Reynolds v. State, No. 19A-CR-2882, 2020 WL 3394745, 2 (Ind. Ct. App. June 19, 2020)

(applying this rule to hold that the defendant forfeited any challenge to his conviction on direct appeal

by pleading guilty). Mr. Walchle argues that his claim should not be considered procedurally defaulted

“because state law is unfair” (ECF 11 at 4), but this is not the type of reason that would excuse a

procedural default under federal law. See Davila, 137 S. Ct. at 2064; Murray v. Carrier, 477 U.S. 478, 488

(1986). Thus, the court is precluded from reaching this claim on the merits.

        Assuming that the claim is not procedurally defaulted, it would not entitle Mr. Walchle to

federal habeas relief in any event. Mr. Walchle’s claim is that under state law, he should have been

sentenced for domestic battery rather than simple battery (see ECF 3 at 7, “Once a crime satisfies the

elements of the Domestic Battery statute . . . it cannot fall under the simple battery statute.”). This

claim is premised on an alleged error of state law, and errors of state law are not cognizable on federal

habeas review. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). He consequently could not obtain federal

habeas relief based on this claim. The petition must be denied.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must either issue

or deny a certificate of appealability in all cases where it enters a final order adverse to the petitioner.

To obtain a certificate of appealability, the petitioner must make a substantial showing of the denial

of a constitutional right by establishing “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (internal quotation marks and citation omitted). Mr. Walchle’s claim is procedurally

defaulted and not cognizable in this federal habeas corpus proceeding. The court finds no basis to

conclude that reasonable jurists would debate the outcome of the petition or find a reason to



                                                     4
USDC IN/ND case 3:19-cv-00019-DRL-MGG document 15 filed 08/10/20 page 5 of 5


encourage Mr. Walchle to proceed further. Accordingly, the court declines to issue him a certificate

of appealability.

                                         CONCLUSION

        Accordingly, the court DENIES the petition (ECF 3) and a certificate of appealability. The

clerk is DIRECTED to close this case.

        SO ORDERED.

        August 10, 2020                              s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                 5
